CRICHTON, J.
would grant and assigns reasons
hi would grant the State’s writ and reverse the trial court’s suppression of the defendant’s statement. In my view, police officers were justified in making an investigatory stop of the defendant; and upon his flight and apprehension, it was reasonable to place defendant in handcuffs pending investigation. See La. C.Cr.Pr. art. 215.1. Because the defendant’s choice to flee necessitated the detention and handcuffs, I do not deem the status to be custodial such that the Miranda advisement is required. State v. Boudoin, 2010-2868 (La. 3/4/11, 3), 56 So.3d 233, 235 (“[T]he officers’ use of handcuffs to detain the men as they questioned them briefly did not transform the stop into a de facto arrest.”) Therefore, in my view, defendant’s voluntary statement is admissible and should not have been suppressed by the trial court.